37 N.J. 500 (1962)
181 A.2d 771
IN THE MATTER OF ALFRED F. ORSINI, ATTORNEY-AT-LAW OF NEW JERSEY AND FORMER MAGISTRATE OF THE MUNICIPAL COURT OF MONROE TOWNSHIP, MIDDLESEX COUNTY.
The Supreme Court of New Jersey.
Argued April 3, 1962.
Decided June 4, 1962.
*501 Mr. David J. Goldberg, Deputy Attorney General, for the order.
Mr. Eugene A. Liotta argued the cause for respondent.
The opinion of the court was delivered
PER CURIAM.
Respondent was charged with contempt of this court and with unprofessional conduct committed while he was magistrate of the Municipal Court of Monroe Township, Middlesex County. The charges arose out of extensive "fixing" of traffic tickets with the connivance of respondent. The conduct charged transgressed our rules relating to the administration of the municipal court and the Canons of Judicial Ethics. See In re Mattera, 34 N.J. 259 (1961).
Shortly after the initiation of an investigation by the county prosecutor, respondent resigned from his office of magistrate. Thereafter he made a clean breast of his misconduct *502 and cooperated in the investigation and in the prosecution of others involved.
Respondent admits his guilt of the charges leveled against him in the present proceedings. The sole question is the amount of discipline which should be imposed.
The wrongs warrant discipline much in excess of what we here order. We are led to a lesser measure by a number of considerations. Respondent, ill-equipped for judicial office, was selected wholly upon political considerations. Economically he was largely dependent upon the political largesse of the local appointing authority, and easily became a pawn of others, who, we regretfully note, escaped too lightly. His misconduct occurred at a time when, as we now know, too many failed, incomprehensibly, to understand the corrupt quality of such misbehavior. Respondent resigned from office and assisted the investigation. There are some extenuating considerations of a personal nature.
In all the circumstances, we reach a result which we recognize to be inadequate if measured by the misconduct alone, that respondent be suspended from the practice of the law for a period of six months.
For granting suspension for six months  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
Opposed  None.